Citation Nr: 0033396	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a pulmonary disability, claimed to have resulted 
from treatment at a VA Medical Center in January 1971 and 
March 1974.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for a lung disease, 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991).  The veteran has also perfected an appeal from a 
May 1998 rating action by which the RO denied claims of 
entitlement to service connection for nicotine dependence and 
a lung disorder.

The Board remanded the case in May 1999 for further 
development.  The Board again reviewed the case in November 
2000 and determined that it was necessary to obtain an 
opinion from a medical expert with the Veterans Health 
Administration (VHA).  That opinion was rendered and the 
veteran's representative was provided with a copy of the 
opinion and afforded an opportunity to respond thereto. 


FINDINGS OF FACT

1.  In March 1974, the veteran underwent a left pneumonectomy 
at a VA Medical Center.

2.  The competent evidence is in equipoise with respect to 
whether the veteran has additional disability which may be 
attributed to the surgery performed at the VA facility in 
March 1974.  

3.  The veteran likely developed a dependence on nicotine in 
service, and that dependence was the proximate cause of his 
end-stage lung disease 


CONCLUSIONS OF LAW

1.  Benefits under 38 U.S.C.A. § 1151-for additional 
disability resulting from left pneumonectomy surgery 
performed at the VAMC in March 1974-are warranted.  
38 U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. § 3.358 (2000).

2.  Nicotine dependence was incurred during the veteran's 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

3.  Service connection for end-stage lung disease, claimed as 
secondary to nicotine dependence, is warranted  38 C.F.R. 
§ 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151 

Background.  The veteran contends that he developed 
additional pulmonary disability as a result of surgery 
performed at a VA Medical Center.  Specifically, this 
disorder is claimed to have occurred in connection with a 
resection of a segment of the left upper lung lobe in January 
1971, and a left pneumonectomy in March 1974.  The veteran 
has also argued that there were no medical bases for the left 
pneumonectomy performed in 1974, and as a result, he incurred 
additional disability when a surgical procedure went beyond 
the left upper lobectomy to which he had provided specific 
consent. 

VA treatment records dated from January 1971 show that the 
veteran underwent a resection of the anterior posterior 
segment of the left upper lobe in order to treat active 
tuberculosis.  Post-operatively, the veteran did well, 
although the tuberculosis later recurred.  

In March 1974, the veteran underwent a left pneumonectomy for 
treatment of reactive tuberculosis.  Treatment records 
pertaining to that care indicate that the veteran initially 
refused to undergo surgery.  Ultimately, however, he agreed 
to undergo a left upper lobectomy.  He actually underwent a 
left pneumonectomy.  

Medical evidence in support of the veteran's claim include a 
November 1998 opinion from Michael C. Kallay, M.D., who 
indicated that he had reviewed the veteran's medical records 
and related the history of the surgical procedures in 
question.  Dr. Kallay opined that there was inadequate 
documentation as to why the March 1974 surgery consisted of a 
pneumonectomy.  In addition, based on pre-operative lung 
function tests, it "appears highly likely" that the veteran 
would develop some shortness of breath as a result of a 
pneumonectomy.  Dr. Kallay further noted that loss of 
function of the lung resulted in the dyspnea which the 
veteran now demonstrates.  Finally, Dr. Kallay opined that he 
could see no basis in the record that would justify a 
pneumonectomy.

Further evidence in support of the veteran's claim is a March 
1999 statement from Michael H. Ader, M.D., who opined that, 
"[f]rom a conceptual point of view, if [the veteran] did not 
have his left lower lobe removed in 1974 when they did the 
completion pneumonectomy, he would probably have better lung 
function now."  Dr. Ader noted that determining the 
veteran's theoretical lung function was difficult because 
disability has many factors; however, the "intuitive 
answer" would be that the veteran's disability would be less 
if the left lower lobe were still intact.  

When the Board initially reviewed the veteran's appeal in May 
1999, it was noted that further development was required 
prior to final adjudication.  The case was remanded in order 
to obtain such a medical opinion, based on a review of the 
claims folder.  

The RO obtained an opinion from a VA physician in December 
1999 and the case was returned to the Board.  As that opinion 
did not adequately address the questions posed by the Board, 
the Board requested an opinion from a medical expert within 
the Veterans Health Administration (VHA).  

In a November 2000 opinion prepared in response to specific 
questions posed by the Board, a VA Chief, Pulmonary Clinic, 
reviewed the veteran's claims folder and related the history 
of the January 1971 and March 1974 surgical procedures.  

With regard to the question of whether the veteran consented 
to a pneumonectomy in March 1974 or whether his consent was 
limited to a lobectomy, the expert noted the consent form 
signed by the veteran included the consent to "such 
additional operations or procedures as are found necessary..."

As to whether the veteran currently suffers any additional 
pulmonary disability (to include aggravation of a condition 
existing prior to the surgical procedures) as a result of 
either or both surgeries which was not intended to result 
from, or certain to result from, the treatment, the expert 
concluded that he was " unaware of the veteran having any 
additional pulmonary disability from his left pneumonectomy 
that was not intended to result from, or certain to result 
from surgery."  The expert noted that the veteran had 
significant nontuberculous lung disease prior to the left 
pneumonectomy.  While the surgical procedure cured the 
veteran of his multiple drug-resistant tuberculosis, "the 
loss of his left lung did result in a significant decrease in 
his pulmonary reserve and this was definitely not beneficial 
to his remaining, nontuberculous, diseased right lung."  

Analysis.  Compensation for injuries incurred or aggravated 
by VA medical care is awarded pursuant to 38 U.S.C.A. § 1151.  
The veteran submitted a claim for compensation premised on 
38 U.S.C.A. § 1151 in April 1995.  At the time the veteran 
filed his claim, this statute stated:

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation ... not the result of such veteran's 
own willful misconduct, and such injury or 
aggravation results in additional disability to or 
the death of such veteran, disability or death 
compensation under this chapter and dependency and 
indemnity compensation ... shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  For claims filed prior to 
October 1, 1996, a claimant is not required to show some 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).

Title 38, Code of Federal Regulations, Section 3.358, the 
regulation implementing that statute, provides, in part, that 
in determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the subsequent physical condition 
resulting from disease or injury.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which hospitalization, etc., was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b)(c).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

The veteran claims entitlement to benefits under 38 U.S.C.A. 
§ 1151 based on two theories:  that he did not consent to a 
pneumonectomy and that he suffered additional disability 
after the more extensive surgery.  With regard to the 
question of consent, the Board notes that the recent VHA 
opinion addressed that theory and the expert physician 
pointed out that the consent form signed by the veteran 
included consent to "such additional operations or 
procedures as are found necessary..."  The veteran has 
submitted no evidence, other than his own statements, that he 
did not consent to the 1974 surgical procedure.  Thus, the 
Board finds that the veteran did consent to the March 1974 
pneumonectomy and entitlement to compensation benefits under 
38 U.S.C.A. § 1151 based on that theory is not warranted. 

Regarding the veteran's assertions that he suffered 
additional disability as a result of undergoing a 
pneumonectomy, the Board finds that the evidence as a whole 
is in relative equipoise, and entitlement to compensation 
benefits is warranted.  The opinions from Dr. Kallay and Dr. 
Ader indicate that the veteran suffered additional disability 
following the completion pneumonectomy.  Dr. Kallay noted 
that the loss of function of the left lung (a result of the 
March 1974 surgery) resulted in the dyspnea which the veteran 
now demonstrates.  Dr. Ader opined that the veteran's lung 
disability would be less if the left lower lobe were still 
intact.  

The VHA opinion provided in response to a specific Board 
request included the statement that the expert was unaware of 
the veteran having any additional pulmonary disability which 
was not intended to result from the left pneumonectomy.  The 
Board, however, finds the overall opinion itself to be 
contradictory.  While the examiner found no additional 
disability which was not intended to result, he also noted 
that the effort to cure the veteran of tuberculosis "was 
definitely not beneficial" to his nontuberculous, right 
lung.  While it may have been the expert's intent to the 
indicate that the effect on the veteran's right lung was not 
an "unintended result," it is the Board's judgment that, 
when considered with the opinions offered in support of the 
veteran's claim and other medical evidence of record, that 
opinion places the evidence as a whole in relative equipoise.  

Based on the foregoing, and resolving reasonable doubt in 
favor of the veteran, the Board finds that compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional lung 
disability incurred as a result of VA treatment in March 1974 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Service connection

Background.  The veteran contends that he developed nicotine 
dependence during, or because of, his military service and 
that a grant of service connection is warranted for that 
disorder.  He further maintains that his currently 
demonstrated lung disease was caused by his use of nicotine 
products, and that a grant of service connection for that 
condition is warranted secondary to nicotine dependence. 

Service medical records include the report of a March 1945 
enlistment examination which noted that a chest x-ray 
revealed a healed primary complex, right lung.  Clinical 
evaluation of the respiratory system was described as normal.  
The report of an August 1946 separation examination noted a 
normal clinical evaluation of the respiratory system as well; 
no defects were noted.  There is no information within the 
service medical records concerning tobacco use. 

Post-service medical records include numerous reports 
detailing the veteran's treatment for tuberculosis, including 
records referable to the left upper lung resection conducted 
in January 1971 and a left pneumonectomy performed in March 
1974.

The veteran was afforded a VA examination in March 1998 at 
which time his history of smoking cigarettes, one pack per 
day, beginning at age 17 and ending in 1974, was noted.  The 
examiner noted that the veteran had a 12 year history of 
chronic obstructive pulmonary disease (COPD) and a history of 
recurrent acute exacerbation and acute bronchitis.  Following 
physical examination and diagnostic testing, the diagnoses 
included status-post left pneumonectomy; history of pulmonary 
tuberculosis, left lung; and COPD.  

The record also includes the veteran's statements that he 
began smoking during service, became addicted to nicotine at 
that time and continued to smoke for many years after 
service.  In a statement received in April 1997, the veteran 
reported that he only began smoking during service because 
the cigarettes were free and he was told that smoking would 
make him "a real sailor."  He related the same history at a 
personal hearing conducted before the undersigned judge in 
September 2000.  

Medical evidence in support of the veteran's claim includes a 
November 1998 statement from Barbara L. Hoffmann, M.D., who 
noted that the veteran suffers from severe obstructive and 
restrictive lung disease.  It was Dr. Hoffmann's opinion that 
the provision of free cigarettes during the veteran's time in 
service had "a direct causal relation with his lung disease.  
This information is provided with a reasonable degree of 
medical certainty."

In a December 1999 letter to the representative, Dr. Hoffmann 
noted that the veteran currently suffers from end-stage lung 
disease.  Dr. Hoffmann reviewed the veteran's pertinent 
medical history and noted that he began smoking cigarettes 
during service.  She opined that his smoking habit was 
directly related to his military service and his use of 
nicotine directly contributed to his lung difficulty.  She 
detailed the veteran's cigarette use during service, noting 
that he developed tolerance to, and became addicted to, 
nicotine at that time.  Dr. Hoffmann further noted that the 
veteran was unable to discontinue use of nicotine without 
professional intervention, which occurred many years after 
service.  While noting that the veteran had occupational 
exposure to dust and fumes as a welder after service and had 
suffered from several lung conditions, Dr. Hoffmann concluded 
that smoking also contributed to the veteran's lung 
difficulties. 

Those statements were noted when the Board reviewed the 
veteran's appeal in November 2000; however, the Board felt 
that further development was required to address certain 
medical questions necessary to adjudicate the claims of 
service connection.  Thus, a VHA opinion was requested. 

In November 2000 opinion, the Chief of a VA Pulmonary Clinic 
reviewed the veteran's complete claims folder and responded 
to specific questions posed by the Board.  The physician 
opined that the veteran's approximately 15 month history of 
in-service nicotine use "most likely did" cause him to 
become nicotine dependent; however, there was no 
contemporaneously recorded clinical evidence to support that.  
With regard to the impact of the veteran's decision to 
continue to smoke after service and his development of 
nicotine dependence, the physician noted that the veteran was 
"most likely" nicotine dependent in 1946 and "most likely" 
the longer he continued to smoke, the more nicotine dependent 
he became.  In answer to the Board's question as to the 
likelihood of a relationship between the veteran's smoking 
during service and his currently demonstrated lung disease, 
the physician opined that the veteran became nicotine 
dependent during service and it was his continued smoking 
after service "due to this nicotine dependence" that 
resulted in his present lung disease.   

Analysis.  In general, service connection may be established 
for a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  In addition, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  

As the veteran's claim was filed on or before June 9, 1998, 
service connection for claimed nicotine-related diseases and 
disorders may be established in two ways.  If a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
service connection may be established without reference to 
section 38 C.F.R. § 3.310(a) which provides for "secondary 
service connection."  If, however, the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, and the veteran 
developed nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.  See VAOPGCPREC 2-93; VAOPGCPREC 19-97. 

In the present case, the veteran has not shown that his 
current lung disorder is a direct result of tobacco use in 
service.  In fact, the only medical opinion addressing that 
theory was that offered in the November 2000 VHA opinion to 
the effect that the veteran's 15 month history of smoking 
during service alone was not likely to result in any chronic 
lung disease.  What the veteran has argued is that he became 
nicotine dependent during service and his continued smoking 
was the cause of his currently demonstrated lung disease.  
Based on a review of the evidence of record, the Board finds 
that service connection is warranted for nicotine dependence 
and for end-stage lung disease, as secondary to the nicotine 
dependence.  

In that regard, the Board notes that the recent VHA opinion 
supports the veteran's assertion that he acquired a nicotine 
dependence in service which led to a continued tobacco use 
after service and that condition was the proximate cause of 
his present lung disease.  Furthermore, the VHA opinion 
addresses specific questions posed by the Board and is 
consistent with an opinion offered by a private physician.  
Thus, as the evidence of record demonstrates that the veteran 
developed a dependence on nicotine in service, and that such 
dependence was the proximate cause of his end-stage lung 
disease, a grant of service connection for nicotine 
dependence and service connection for end-stage lung disease, 
claimed as secondary to nicotine dependence, is warranted. 

ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional pulmonary disability 
incurred during VA treatment in March 1974 is warranted.  

Entitlement to service connection for nicotine dependence is 
granted. 

Entitlement to service connection for end-stage lung disease, 
claimed as secondary to nicotine dependence, is granted. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

